Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2022 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Frederick Price (Reg. No.: 64,005) on 04/07/2022.  
The application has been amended as follows: (amended claims 1, 3, 4, 6, and 8, and canceled claims 9-25).
1.  (currently amended)  A tissue capture anchor for attaching tissue to bone, the anchor comprising:
an anchor body comprising:
at least two expandable tines; and
a spreader extending along a central longitudinal axis and configured to fit within the anchor body, the spreader comprising:
a proximal substantially cylindrical portion comprising a proximal end and a distal end, 
a medial portion comprising a proximal end and a distal end, the proximal end of the medial portion connected to the distal end of the proximal portion, the medial portion widens relative to the central longitudinal axis from the proximal end of the medial portion to the distal end of the medial portion, wherein the distal end of the medial portion comprises a first diameter; and
a distal portion comprising a 

3.   (currently amended)  The anchor of claim [[1]] 2, wherein an outside surface of the spreader comprises a lateral protrusion and the central hole of the anchor body comprises indentations adapted to engage the lateral protrusion for inhibiting movement of the proximal end of the proximal substantially cylindrical portion of the spreader relative to the central hole.

4.   (currently amended)  The anchor of claim [[1]] 2, wherein  an inside surface of the central hole in the anchor body comprises a groove and the proximal end of the proximal substantially cylindrical portion of the spreader comprises a ridge adapted to fixedly snap within the anchor body's groove.

6.  (currently amended)  The anchor of claim 1, wherein  an outside surface of each tine comprises at least two teeth.

8.   (currently amended)  A  system comprising:
 the tissue capture anchor according to claim 1; and
an inserter comprising:
      a handle;
      an outer tube coupled to the handle;
     an inner rod or tube positioned within the outer tube and coupled to the spreader;
     an actuator shaft positioned within the handle and coupled to the inner rod; and
     a deployment knob coupled to the handle and the actuator shaft and configured to move the actuator shaft relative to the handle and the inner rod or tube relative to the outer tube;
wherein the inserter is configured to draw the spreader into the anchor body to fully deploy the tissue capture anchor and secure tissue to the bone.

                 9-25. (canceled)

Reasons for Allowance
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or render obvious a tissue capture anchor for attaching tissue to bone, the anchor comprising, inter alia, a distal portion comprising a proximal end with a second diameter, wherein the second diameter is smaller than the first diameter of the distal end of the medial portion, and the proximal end of the distal portion directly connected to the distal end of the medial portion, the distal portion tapering toward the central longitudinal axis to a pointed tip configured to spear tissue, wherein a through-hole is formed and positioned through the distal end of the medial portion and through the proximal end of the distal portion.
As explained in the office action dated 11/29/2021, the closest prior art, Stone et al. (US Pat. No. 7,713,285) in view of Lee et al. (US Pat. No.: 5,480,403) discloses a tissue capture anchor for attaching tissue to bone, the anchor comprising: an anchor body comprising: at least two expandable tines; and a spreader extending along a central longitudinal axis and configured to fit within the anchor body, the spreader comprising: a proximal substantially cylindrical portion comprising a proximal end and a distal end, a medial portion comprising a proximal end and a distal end, the proximal end of the medial portion connected to the distal end of the proximal portion, the medial portion widens relative to the central longitudinal axis from the proximal end of the medial portion to the distal end of the medial portion, wherein the distal end of the medial portion comprises a first diameter; and a distal portion comprising a proximal end with a second diameter, wherein the second diameter is smaller than the first diameter, and a distal end, the proximal end of the distal portion indirectly connected to the distal end of the medial portion, the distal portion tapering toward the central longitudinal axis to a pointed tip configured to spear tissue, wherein a through-hole is formed and positioned through the distal end of the medial portion and through the proximal end of the distal portion.  However, neither Stone nor Lee alone or the combination of Stone and Lee discloses or renders obvious that the proximal end of the distal portion directly connected to the distal end of the medial portion in addition to the second diameter being smaller than the first diameter and a through-hole formed and positioned through the distal end of the medial portion and through the proximal end of the distal portion.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/Primary Examiner, Art Unit 3771